[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                               No. 11-10290                JULY 20, 2011
                           Non-Argument Calendar            JOHN LEY
                                                              CLERK
                         ________________________

                      D.C. Docket No. 2:10-cv-03594-KOB

TAFT J. PERRY, JR.,

                                                           Plaintiff-Appellant,

                                   versus

MARY L. JORDAN,
MARGARET ROBINSON,
Dr.
LAWSON STATE COMMUNITY COLLEGE,


                                                        Defendants-Appellees,

                        _________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                               (July 20, 2011)

Before BARKETT, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
      Taft Perry, Jr. appeals pro se from the district court’s sua sponte dismissal

of his complaint for failing to allege a federal claim upon which relief may be

granted, 28 U.S.C. § 1915(e)(2)(B)(ii). On appeal, Perry does not challenge the

district court’s dismissal of his suit, but instead argues the merits of his complaint

that he was denied his federal civil right to a college education.

      We review de novo a district court’s sua sponte dismissal for failure to state

a claim under 28 U.S.C. § 1915(e)(2)(B)(ii), and view the allegations in the

complaint as true. Hughes v. Lott, 350 F.3d 1157, 1159-60 (11th Cir. 2003)

(citation omitted). Pro se pleadings are construed liberally. Id. at 1160.

However, issues not briefed on appeal are deemed abandoned. Access Now, Inc. v.

Southwest Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004).

      A court shall dismiss a case proceeding in forma pauperis “at any time if the

court determines that . . . the action . . . fails to state a claim upon which relief may

be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii). A pleading that states a claim for

relief must contain “a short and plain statement of the grounds for the court’s

jurisdiction, unless the court already has jurisdiction and the claim needs no new

jurisdictional support.” Fed. R. Civ. P. 8(a)(1).

      Perry has abandoned any challenge to the district court’s dismissal of his

complaint for failure to state a claim upon which relief may be granted by failing


                                            2
to raise that issue in his appellate brief. Moreover, the district court did not err in

dismissing Perry’s complaint without prejudice because Perry did not assert any

federal constitutional or statutory violation in his complaint. Thus, we affirm.

      AFFIRMED.




                                           3